   Case Case
        1:18-cv-01370-JEJ *SEALED*
             1:18-cv-01370-JEJ     Document
                               Document     74 03/04/20
                                        74 Filed Filed 03/04/20
                                                            Page Page
                                                                 1 of 21 of 2




               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


                                             1:18-cv-1370
              Plaintiff,
                                             Hon. John E. Jones III
       v.

JOSH SHAPIRO, in his official
capacity as Attorney General of
Pennsylvania; MATTHEW FOGAL, in
his official capacity as District Attorney
of Franklin County, Pennsylvania;
BRIAN SINNETT, in his official
capacity as District Attorney of Adams
County, Pennsylvania; DAVID W.
SUNDAY, JR., in his official capacity
as District Attorney of York County,
Pennsylvania, and HEATHER
ADAMS, in her official capacity as
District Attorney of Lancaster County,
Pennsylvania

              Defendants.


                                      ORDER

                                  March 4, 2020
      AND NOW, as discussed during today’s telephonic conference with counsel

in this matter, we shall CONVERT the Motions to Dismiss filed by Defendants

Sinnett, Sunday, Adams, and Fogal, (Docs. 61, 63, 65, 67), to Motions for

Summary Judgment per Federal Rule of Civil Procedure 12(d). Parties shall have

until June 4, 2020 to conduct discovery on the limited issue of our jurisdiction in
   Case Case
        1:18-cv-01370-JEJ *SEALED*
             1:18-cv-01370-JEJ     Document
                               Document     74 03/04/20
                                        74 Filed Filed 03/04/20
                                                            Page Page
                                                                 2 of 22 of 2




this matter. Parties shall FILE new Motions for Summary Judgment or supplement

their newly-converted Motions for Summary Judgment by July 6, 2020.




                                                 s/ John E. Jones III
                                                 John E. Jones III
                                                 United States District Judge
